Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 10/11/2019.

	The status of the claims is as follows:
		Claims 1-5 are herein addressed in detail below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	The applicant’s information disclosure statement dated 10/11/2019 has been considered and a copy has been placed in the file.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki et al. (2009/0007498 A1).
Araki et al. (2009/0007498 A1) disclose a weather strip (W) in which an insert member (1 or 10) having a plurality of through holes (10h) is embedded in a corner portion of the weather strip and both molded, formed, and made of an elastic material, wherein in the corner portion, a clip insertion hole (101) is formed in which a clip (11) for attaching the corner portion to an automobile body (P) is insertable, in the insert member  (1 or 10) a clip hole (101, same as insertion hole) corresponding to the clip insertion hole (101), in an outer peripheral portion of the clip hole (101) formed in the insertion member (1 or 10), an elongated additional hole (102) communicating with the clip hole is formed and elastic materials (see specification of both portions molded integrally together) [Claim 1], wherein the clip hole of the insert member is larger in diameter than the clip insertion hole (see figure 6).


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (2009/0007498 A1).
All of the elements of the instant invention are discussed in detail above except providing the additional hole having a width smaller than a diameter of each of the through holes.
It would have been a matter of design choice to provide the size of the through holes to be of any reasonable size including slightly larger than the elongated shaped hole of the additional hole since the size of the through holes are capable of being larger without changing the scope of the invention.  Furthermore, from a design point, less material means less weight which is desired from a manufactured point of view.  Still furthermore, it would have been obvious before the effective filing date of the claimed invention to form the through hole of any larger desired shape since the function of the hole is to provide flexibility and a larger hole would increase the flexibility of the corner portion.  Yet still furthermore, the weather strip of Araki et al. (2009/0007498 A1) would operate equally as well when provided with larger through holes. 

s 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Depending on the applicant’s amendments, claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634